Title: To James Madison from Fulwar Skipwith, 1 August 1802 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


1 August 1802, Paris. “The foregoing being from a very respectable merchant of Philadelphia, and on a subject in my opinion of sufficient importance to shew the expediency of there being as speedily as may be a Commercial Agent at Antwerp, I beg leave to recommend its contents to your attention.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Skipwith”).




   
   Skipwith wrote this note to JM on the last page of a copy of Leopold Nottnagel to Skipwith, 2 July 1802 (3 pp.; in French; docketed by Brent as enclosed in Skipwith’s 1 Aug. dispatch). Nottnagel wrote at the behest of a number of Americans in Antwerp. Using the example of the ship Voltaire, he explained that the complexity of commercial regulations at Antwerp and the merchants’ ignorance of them meant that shippers risked the confiscation of their cargoes, an action that could be avoided if a U.S. commercial agent were appointed.


